CALOGERO, Justice,
concurs in the denial, but is of the view that the ruling does not preclude relators seeking an expedited ruling from the trial court (even prior to May 28, 1982) relative to the rule to show cause heard on May 21, 1982 (and taken under advisement by the trial court) in which relator seeks an injunction order allowing plugging and abandonment of the well and removal of drilling equipment and materials.
MARCUS, J., would grant and set aside ruling of the court of appeal and reinstate the judgment of the district court dated May 22, 1982.